Broyles,-J.
There was no denial in the defendant’s statement, or by any of his witnesses, that the “beer” which a witness for the State swore he had bought from the accused was intoxicating; and there being some *806evidence, though slight, from which the mayor, who presided over the trial, could have legally inferred that it was intoxicating, the judge of the superior court did not ei'r in refusing to sanction the certiorari.
Decided April 17, 1916.
Petition for certiorari; from Butts superior court — Judge Searcy. November 27, 1915.
C. L. Redman, for plaintiff in error.

Judgment affirmed.

Russell, O. J., absent.